Citation Nr: 1426950	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-26 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.

In November 2011 this matter was last before the Board at which time it was remanded for further development.  Notably, at that time, the Board also remanded the Veteran's claim of entitlement to service connection for tinnitus, which was granted in an August 2012 rating decision.  Thus, this issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2012 statement, the Veteran related that shortly following his discharge in 1970 he sought treatment at a VA facility in Manhattan, New York City, New York, for complaints of severe headaches and earaches.  He noted that he tried to obtain these medical records, but was told that these records could not be located.  Nevertheless, VA has not attempted to obtain these records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Upon remand, VA should attempt to obtain these records.  

The Veteran also indicated that he receives treatment from the Orlando, Florida VA Medical Center (VAMC).  A review of the record discloses that VA has obtained records from this facility, the latest of which is dated March 4, 2010.  The Veteran apparently receives regular treatment at this facility, and upon remand, up-to-date records from the Orlando VAMC should be obtained and associated with the claims file, if possible.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask him to identify any treatment records relating to his claim.  He should provide approximate dates of treatment and identify the caregiver/facility.  Upon obtaining this information, and any necessary authorization form(s), attempt to obtain the outstanding evidence.  Any negative results should be noted in the record and communicated to the Veteran.

2.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records from the VAMC in Manhattan, New York City, New York dated from approximately 1970 and on, as well as any records from the Orlando VAMC dated after March 4, 2010.  Perform any and all follow-up as necessary, and document negative results.

3.  Thereafter, the issue on appeal should be readjudicated. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



